Mr. Justice Aldrey
delivered the opinion of the court.
A contract entered into between Juan Gelpí and Guánica Céntrale in a private instrument signed before a notary according to .the provisions of the Act .of March 10, 1910, having been presented in the Registry of Property of San Ger-mán for record in the registry of agricultural contracts, the-registrar endorsed on the instrument that its admission to-record was denied because a stamp for the tax of one dollar had not been canceled on the original instrument and because-another stamp of fifty cents for the tax for recording the-same was not deposited in the registry. Prom that decision Guánica Céntrale took an administrative appeal which was decided by this court on March 7, 1916, to the effect that the defects assigned by the respondent registrar did not exist..
The instrument having been presented in the registry a second time, the registrar again refused to admit it to record for reasons different from those .pointed out in his first *683refusal and Guánica Céntrale brings .this new administrative appeal praying this court to order the registrar to record the instrument in question.
The respondent registrar is not ignorant of the fact that in the case of Roig v. The Registrar of Property, 18 P. R. R. 11, this court held that a registrar of property is not authorized to refuse to record a deed for the second time on grounds different from those stated in the first decision, because it is the duty of registrars to point out in one single decision all the legal reasons for their refusal- to record the instrument; but he alleges that the case cited is not applicable to this case because the instrument upon which this appeal is based has not been reviewed twice, it being inspected now for the first time inasmuch as in the first instance it was returned without being passed upon and no entry concerning it was made in the books of the registry.
The respondent registrar is mistaken regarding the former action, for the instrument- was not returned without being passed upon. On the contrary, it was reviewed at that time because the registrar stated in his note thereto that the instrument was denied admission to record for the reasons assigned therein and a decision of a registrar refusing to admit an instrument to record and setting' forth his reasons therefor is clearly a reviewal of the instrument. The fact that the instrument had been passed upon was the reason why this court decided the first appeal brought by Guánica Céntrale, for if this had not been the case this court would have refused to entertain the appeal, as it did in the case of González v. The Registrar, 19 P. R. R. 1011, in which the registrar returned the instrument without taking any action regarding it because a certain revenue stamp had not been affixed and canceled. In that case the registrar merely returned the instrument without admitting it or refusing to admit it to record,- in contrast with this case in. which it was decided not to admit the instrument to record as requested. Therefore, ■ there was a former inspection of the-instrument *684now under consideration and for this reason the case’ of Roig v. The Registrar, supra, is applicable and in accordance with the doctrine laid down therein the respondent registrar exceeded his authority in rendering the second decision from which this appeal was taken. It should be reversed and the registrar ordered to admit the contract to record.

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.